





EXHIBIT 10.22
CURIS, INC.
Nonstatutory Stock Option Agreement
Granted Under Amended and Restated 2010 Stock Incentive Plan, as amended


This Nonstatutory Stock Option Agreement certifies that, pursuant to the Curis,
Inc. Amended and Restated 2010 Stock Incentive Plan, as amended (the “Plan”),
the Board has granted an option to purchase shares of Common Stock of Curis,
Inc., as stated below. Capitalized terms used herein and not defined shall have
the meanings ascribed to such terms in the Plan.


Summary of Terms:


Participant:
[Employee Name]
Circle One:
Employee Consultant Director
Participant’s address:
[Employee Address]
Tax Identification No.:
[Employee Social Security #]
Shares:
____________ shares of Common Stock
Per Share Exercise Price:
$______ per share
Vesting Date:
___________________________
Grant Date:
___________________________
Expiration Date:
___________________________
Summary Vesting Schedule:
See Section 2(a) for details.





CURIS, INC.                         Date: ____________________


By: _________________________
[ ], Vice President




The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s Amended and Restated 2010 Stock Incentive Plan, as amended.




Date: ___________________________
____________________________________
 
[Employee Name and Address]








--------------------------------------------------------------------------------





Terms and Conditions of Nonstatutory Stock Option Agreement
1.
Grant of Option.



This agreement evidences the grant by Curis, Inc., a Delaware corporation (the
“Company”), on            , 201[ ] (the “Grant Date”) to [                  ],
an [employee], [consultant], [director] of the Company (the “Participant”), of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company’s Amended and Restated 2010 Stock Incentive Plan, as amended (the
“Plan”), a total of [                  ] shares (the “Shares”) of common stock,
$0.01 par value per share, of the Company (“Common Stock”) at $[          ] per
Share. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
time, on [_______] (the “Final Exercise Date”).
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.
Vesting Schedule.



This option will become exercisable (“vest”) as to ___% of the original number
of Shares on the [___] anniversary of the Grant Date and as to an additional
___% of the original number of Shares at the end of each successive [____]
period following the [____] anniversary of the Grant Date until the [____]
anniversary of the Grant Date.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
3.
Exercise of Option.



(a)Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.


(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an [employee, officer or director of], or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).


(c)Termination of Relationship with the Company. If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the





--------------------------------------------------------------------------------





Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.


(d)Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.


(e)Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean any (i) willful failure by the Participant, which failure is not cured
within 30 days of written notice to the Participant from the Company, to perform
his or her material responsibilities to the Company or (ii) willful misconduct
by the Participant which affects the business reputation of the Company. The
Participant’s employment or other relationship shall be considered to have been
terminated for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.


4.Withholding.
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5.Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.


6.Provisions of the Plan. This option is subject to the provisions of the Plan
(including the provisions relating to amendments to the Plan), a copy of which
is furnished to the Participant with this option.





